Citation Nr: 0210186	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  94-40 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  The propriety of the initial, noncompensable evaluation 
from March 27, 1992 for residuals of fractures of the 2nd, 
3rd, and 4th metatarsals of the left foot.

2.  The propriety of the initial, noncompensable evaluation 
from March 27, 1992 for residuals of fractures of the 2nd, 
3rd, and 4th metatarsals of the right foot.

3. The propriety of the initial, noncompensable evaluation 
from March 27, 1992 for residuals of excision of basal cell 
carcinoma of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from March 1986 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office at St. 
Petersburg, Florida.

A personal hearing was held at the RO in June 1993.  A 
hearing was held at the RO before the undersigned Member of 
the Board in May 2000.  Hearing transcripts are of record.

In July 2000, the Board remanded the claims presented on this 
appeal for additional development.

Service medical records indicate that the right foot injury 
sustained by the veteran during service included damage to 
the second metatarsal.  Accordingly, the Board has added this 
reference to the injury description in the statement of the 
issue on appeal concerning the right foot.


FINDINGS OF FACT

1.  The veteran asserts that he has experienced pain with 
strenuous use of his feet, particularly with the performance 
of his job and when wearing the foot gear incident to the 
job, with which he uses arch supports.  Medical examination 
has revealed mild diffuse degenerative changes in both feet 
but no malunion or nonunion of the foot bones, no eversion or 
inversion, and no disturbed circulation or weakness and, 
moreover, has disclosed normal range of motion in the toes 
and feet, without sign of pain or abnormal motion.  
Significant functional limitation of either foot because of 
pain, fatigability, or weakness has been found during medical 
examination to be absent.

2.  The veteran asserts that he has experienced irritation 
(itching, and sometimes tenderness and pain) of his right 
shoulder scar on account of friction with gear that he must 
bear on his shoulder during performance of his job.  Medical 
examination has revealed that the residuals of the excision 
of basal cell carcinoma of the right shoulder do not include 
exfoliation, exudation, or other active pathology of the skin 
and that the scar left by that procedure is not tender or 
indurated.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for 
residuals of fractures of the 2nd, 3rd, and 4th metatarsals 
of the left foot have not been met since the effective date 
of the grant of service connection.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West Supp. 2001).

2.  The criteria for an evaluation of 10 percent for 
residuals of fractures residuals of fractures of the 2nd, 
3rd, and 4th metatarsals of the right foot have not been met 
since the effective date of the grant of service connection.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284; Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126.

3.  The criteria for an evaluation of 10 percent for 
residuals of excision of basal cell carcinoma of the right 
shoulder have been met since the effective date of the grant 
of service connection.  38 C.F.R. § 4.119, Diagnostic Codes 
7804, 7905, 7818 (2001); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under the former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  New regulations 
have been promulgated implementing the statute.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
Specific guidelines concerning the content of this notice are 
found in the implementing regulations.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3)).  The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable to 
obtain the records in question.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).  

Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

At no point in the adjudication of the claims presented on 
this appeal did the RO discuss the relevance of the VCAA.  
Thus, the veteran did not have notice of, and an opportunity 
to respond to, the RO's view of the question how the VCAA 
applies to his claims.  However, the Board finds that the 
veteran's ability to prosecute his claims has not been 
compromised because VA's development of the record, including 
the Board Remand of July 2000 and RO action taken in 
compliance therewith, has met with the duties prescribed by 
the statute and implementing regulations.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993) (holding that when the 
Board addresses a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to do so and, if not, 
whether the result could be prejudicial to the appellant's 
claim).

VA has notified the veteran of what evidence is needed to 
substantiate the claim.  The file reflects that VA has 
provided such notice to the veteran and his representative by 
means of the March 1993 statement of the case and several 
supplemental statements of the case issued since that time, 
the questions of the hearing officer at the June 1993 RO 
hearing and those of the undersigned Member of the Board at 
the May 2000 Board hearing, and the July 2000 Remand by the 
Board.

VA has assisted the veteran by securing all evidence 
necessary to the adjudication of his claims other than that 
which he himself submitted after the claims were first filed.  
Service medical records, which the veteran indicated in his 
VA Form 21-526, Application for Compensation, of July 1992 
constituted all of the outstanding evidence relevant to his 
claims, were obtained prior to the first adjudication of the 
claims.  There has been no indication from the veteran or his 
representative that other documentary evidence relevant to 
the claims needs to be secured.

Moreover, the RO has provided the veteran with VA medical 
examinations, those conducted in August 1992 and December 
2000, in connection with his claims.

Thus, the Board finds that veteran will not be prejudiced if 
his claims are adjudicated on the basis of the record as it 
now stands on appeal.  Bernard.  

ii.  Propriety of noncompensable evaluations

This is a case in which the disability ratings at issue were 
rendered with a grant of service connection.  In such 
circumstances, the rating must address all evidence relevant 
to the nature and severity of disability from the effective 
date of service connection and accordingly, might be 
comprised of separate, or "staged," ratings based on the 
facts shown to exist during separate periods of time.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
effective date of service connection for each of the 
disabilities in concern on this appeal is March 27, 1992.

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2001).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2001).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).

Disability evaluations require consideration of the effect of 
pain, weakness, fatigability, and incoordination on 
functional abilities, including the ability to engage in 
employment or other ordinary activities.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2001).  VA regulations provide that 
functional loss will be considered in evaluating disabilities 
on the basis of limitation of motion.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2001).  The United States Court of Appeals 
for Veterans Claims (known prior to March 1, 1999 as the 
United States Court of Veterans Appeals) (the Court) has held 
that VA adjudicators must consider whether regulations 38 
C.F.R. § 4.40, concerning functional loss due to pain, and 38 
C.F.R. § 4.45, concerning functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
"must be applied to determine if a compensable rating is 
warranted."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  The Court has instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
painful motion, weakened movement, excess fatigability, or 
incoordination.  The Court stated that these determinations 
were, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant thereto.  Under the 
VCAA, "competent lay evidence" means "any evidence not 
requiring that the proponent have specialized education, 
training, or experience."  Lay evidence is competent "if it 
is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person."  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(2)).  
See Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a 
medical expert is nevertheless competent to offer evidence of 
his symptoms in support of a claim for an increased 
disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).

a.  Left and right metatarsals

Evidence

His service medical records show that the veteran injured his 
feet in September 1988. X-rays revealed an undisplaced 
healing or healed fracture of the base of the second 
metatarsal bone of the right foot as to which complete 
stability appeared to have been achieved; an undisplaced 
fracture involving the base of the fifth metatarsal bone of 
the right foot; and a probable spiral fracture of the shaft 
of the fifth metatarsal bone of the left foot.  It was 
determined that the injuries had not entailed any artery or 
nerve involvement.  After being treated with casting and then 
arch supports, the veteran was, in December 1988, found to 
have no clinical pathology or functional limitations.  He was 
cleared for duty without continuing limitation.  However, the 
report of his separation examination in March 1992 notes 
complaints of continuing stiffness and swelling of the feet.

A VA compensation and pension examination conducted in August 
1992 revealed that weight bearing on both feet produced 
flattening, but not complete disappearance of the 
longitudinal arches and that palpation of the bones failed to 
show any gross bony deformity.  X-rays of the feet taken in 
connection with the examination resulted in an impression of 
status post old healed fractures of the left 2nd, 3rd, and 
4th metatarsals of the left and status post old healed 
fractures of the right 3rd and 4th metatarsals.

Private examination and treatment of the feet was rendered in 
June 1993 by a doctor of physical medicine.  The veteran 
appeared to the practitioner to complain of discomfort 
involving the second and third metatarsals of both feet.  He 
told the practitioner that he wore arch supports and adequate 
shoes.  X-rays disclosed evidence of an old fracture, 
particularly at the base of the second and fifth metatarsals 
bilaterally but no bone pathology.  Physical examination 
disclosed no edema, erythema, signs of neurological deficit, 
or pain with range of motion of the joints proximal or distal 
to the metatarsals.  The practitioner noted that the probable 
cause of the veteran's foot discomfort was disruption in the 
right foot of the metatarsal base and the second cunieform 
with possible damage to its ligamentous attachments.  The 
veteran was prescribed Naprosyn and instructed to apply ice 
to his feet if they became swollen.  On a follow-up visit, 
which resulted in his being discharged, the veteran reported 
that he was following the prescriptions, and his arch 
supports, which he brought with him, appeared to the 
practitioner to be adequate.

At hearings held before an RO hearing officer in June 1983 
and before the undersigned Member of the Board in July 2000, 
the veteran testified that he worked as a firefighter, that 
the shoes he wore in his work irritated his feet, that he 
experienced pain in his feet particularly with strenuous 
activity, and that he wore supportive foot devices.

VA outpatient treatment records document examination and 
treatment of the feet. During a podiatry consultation in 
December 1999, the veteran was given an assessment of 
bilateral pes planus.  X-rays of the feet taken later in 
December 1999 resulted in an impression of suspected benign 
bone cyst, left calcaneus, and "mild diffuse degenerative 
changes" in both feet.  A note dated in June 2000 shows that 
the veteran was referred for new orthoses to address the pes 
planus.

An additional record of the doctor of physical medicine who 
treated the veteran in June 1993 reflects that the veteran 
returned in September 2000 with what appeared to the 
practitioner to be a complaint of "ongoing problems at the 
base of the "2nd MT [metatarsal] [of the] RT [right] foot."  
X rays revealed "slight sclerosis along the lateral cortex 
of the base of the 2nd MT [metatarsal] [of the] RT [right] 
foot."  

The veteran received a VA examination of the feet in December 
2000, which was conducted by an orthopedic surgeon.  The 
veteran told the examiner that in working as a firefighter, 
he wore arch supports in his boots but noticed that 
particularly when he wore those boots, he would have some 
numbness and discomfort in his calves.  The veteran reported, 
as well, that he had some discomfort in his feet when 
sleeping at night.  During physical examination, the veteran 
exhibited a normal gait, including when walking on his heels 
or toes.  He could squat, and hop from one foot to another, 
without difficulty or abnormal movement.  The feet appeared 
to be aligned normally, with normal valgus.  A tendency to 
have "minimal first degree pes planus, bilaterally" was 
noted.  There was no tenderness discovered in the 
longitudinal arch or the middle part of either foot.  
Circulation in both feet was found to be intact, and Tinel 
sign over the tarsal tunnels was negative.  No significant 
problems with movement involving the feet were noted.  Toe 
flexion and extension were normal.  Passive manipulation of 
the middle part of the feet to produce supination and 
pronation did not appear to be painful to the veteran and 
elicited no abnormal motion.  Dorsiflexion was 15 degrees, 
plantar flexion 45 degrees.  Eversion and inversion of the 
feet were normal.

X-rays taken in connection with the examination disclosed no 
evidence of the fractures of the past and showed that the 
foot bones were normally aligned.  It was noted by the 
examiner that the images also revealed a congenitally short 
first toe on each foot and a cyst in the left os calcis.  The 
examiner stated that these features were not related to the 
earlier fractures.  

The examiner noted that not only the current x-rays but also 
those taken during service and, after service, in 1999 
yielded no indication of a disruption or other incongruity of 
the joints associated with any of the right metatarsal bones.

By way of concluding, the examiner observed:  "The patient 
is working as a fireman.  He does claim some pain with 
performing his activities.  I do not see any evidence to 
suggest that he has limitation of his function because of 
pain, fatigability, or weakness of his feet."

Rating

The veteran's foot disabilities are each rated under 
Diagnostic Code 5284, which concerns foot injuries.  Under 
this code, a 10 percent rating is afforded for a foot injury 
of moderate degree, a 20 percent evaluation for one of 
moderately severe degree, and a 30 percent evaluation for one 
of severe degree.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The medical assessments of record have identified slight 
limitation of dorsiflexion of the ankle, which was measured 
as 15 degrees (see 38 C.F.R. § 4.71, Plate II (2001) 
(indicating full ankle dorsiflexion is 20 degrees)), 
"minimal" pes planus, "slight" sclerosis of the second 
metatarsal bone of the right foot resulting in some 
discomfort, and "mild diffuse degenerative changes" in both 
feet.  Medical examination has found no malunion or nonunion 
of the foot bones, no eversion or inversion, and no disturbed 
circulation or weakness and, moreover, has disclosed normal 
range of motion in the toes and feet, without sign of pain or 
abnormal motion.  The statements and testimony of the veteran 
reveal that he experiences foot pain and also some numbness 
and discomfort in his calves with strenuous use of his feet, 
particularly when performing his job, that of firefighter, 
and wearing firefighter's boots.  He has to wear arch 
supports with those boots to prevent additional discomfort.  
Significant functional limitation because of pain, 
fatigability, or weakness of the feet has not been apparent 
during objective medical evaluation.

Service connection is not in effect for pes planus in this 
case, and there is no medical evidence attributing the 
veteran's pes planus, directly or indirectly to the foot 
fractures sustained during service.  Hence, pes planus cannot 
be considered in the rating of the fracture residuals.  
38 C.F.R. § 4.14.  Pain with use of the disabled part (in 
this case, signified by the veteran's lay assertions, which 
represent competent evidence of disability, see 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2)), Bruce v. West, 11 Vet. App. 405), the slight 
sclerosis of the second metatarsal bone of the right foot 
resulting in discomfort, and the mild diffuse degenerative 
changes in both feet are factors that must be considered in 
the disability ratings, however.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; DeLuca.

The question posed by evaluation of the veteran's foot 
disabilities under Diagnostic Code 5284 is whether they 
amount to a disability that is compensable, that is, of 
moderate degree or greater.  In reviewing this question, the 
Board has taken note of the objective medical evidence of 
disability, that is, of the slight sclerosis of the second 
metatarsal bone of the right foot, the mild diffuse 
degenerative changes in both feet, and the 5-degree 
limitation of ankle dorsiflexion.  The Board has also 
considered the account by the veteran that he experiences 
pain with strenuous use of his feet when he is performing his 
job and wearing the foot gear incident to his job.  
Certainly, the Board finds this account to be credible, and 
in the Remand of July 2000, the Board determined that it was 
necessary to seek medical assessment of the degree of 
functional loss that the veteran experiences with his feet 
because of pain.  See Schafrath; DeLuca.  During the VA 
examination of December 2000, the examiner concluded that 
there was no clinical indication that the veteran experienced 
significant limitation of function of either foot because of 
pain, fatigability, or weakness.  Therefore, the Board is 
unable to find that the symptoms reported by the veteran rise 
to the level of disability of "moderate" degree and thus 
merit an evaluation in excess of noncompensable under 
Diagnostic Code 5284.  Moreover, the Board finds that the 
degree of disability of either foot has not risen to the 
level of compensable or greater at any time from the March 
27, 1992 effective date of service connection.  Fenderson.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, see Schafrath, 1 Vet. 
App. at 593, and has found in light of the evidence that none 
permits an evaluation of either of the veteran's foot 
disabilities at any time from the effective date of service 
connection therefor that is greater than noncompensable.

Thus, an evaluation in excess of noncompensable from March 
27, 1992 for the disabilities of the left and right feet, 
respectively, will be denied. 

b.  Residuals of excision of basal cell carcinoma
of the right shoulder

Evidence

His service medical records show that in 1992, the veteran 
had a cyst removed from his right shoulder.  No sequelae were 
noted in the report of his separation examination in March 
1992. 

Post-service medical treatment records document no recurrence 
of the carcinoma.

During the VA compensation and pension examination performed 
in August 1992, inspection of the right shoulder showed a 
scar of one-inch diameter where the basal cell carcinoma had 
been removed.  There was no sign of recurrence with 
flattening of the skin, and no abnormalities were seen or 
felt.  Status post removal of basal cell carcinoma of the 
right shoulder, no evidence of recurrence, was diagnosed.

At the hearing held before an RO hearing officer in June 
1983, the veteran testified that he worked as a firefighter, 
that he experienced irritations and itching with his skin 
condition, that his skin condition had spread from his right 
shoulder to his back and shoulder, and that his skin 
condition was painful with weight on his shoulder.  As to the 
latter point, the veteran explained at the July 2000 hearing 
before the undersigned Member of the Board that the scar from 
the removal during service of the basal cell carcinoma was 
located just at the place on his right shoulder where the 
firefighter's air pack that he carried sat and consequently, 
the air pack would rub against the scar.  He said that the 
scar became irritated, that is, itchy and sometimes tender 
and painful, from this friction.

During a VA examination that was held in December 2000, the 
veteran gave the same account of how his firefighter's 
airpack could rub against and irritate the scar on his right 
shoulder.  The examiner, who had reviewed the claims file, 
determined that there had been no recurrence of basal cell 
carcinoma on the right shoulder.  Physical examination 
disclosed the presence of a scar that was two centimeters in 
length, indurated, nontender, and the same color as the rest 
of the skin.  No exfoliation or exudation was seen.  Status 
post excision of basal cell carcinoma, right shoulder, was 
diagnosed.  

Rating

The veteran's right shoulder skin condition is rated under 
Diagnostic Code 7818, which concerns new growths, malignant, 
of the skin.  See 38 C.F.R. § 4.119, Diagnostic Code 7818.  
Under this code, new malignant growths of the skin are rated 
based on scars, disfigurement, etc., on the extent of 
constitutional symptoms and physical impairment.  Id.  
Otherwise, if there is no malignancy, the rating schedule 
provides that the skin conditions enumerated under Diagnostic 
Codes 7807 through 7819 be rated as for eczema.  38 C.F.R. 
§ 4.119, Diagnostic Code 7819 (2001).

The lay and medical evidence of record shows that veteran's 
right shoulder skin condition involves only a scar that 
(according to the veteran) can sometimes become both itchy 
and tender and painful.  Thus, evaluation is appropriate 
under both Diagnostic Codes 7806, concerning eczema, and 
Diagnostic Codes 7804 and 7805, concerning, respectively, 
scars that are tender and painful or that limit functioning 
of the affected part.  See 38 C.F.R. § 4.119, Diagnostic 
Codes 7804-7806 (1991).

Under Diagnostic Code 7806, a noncompensable evaluation is 
assigned for a skin condition characterized by slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area, and a 10 percent evaluation for one 
characterized by exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  38 C.F.R. 
§ 4.119, Diagnostic Codes 7806.   However, the Board finds 
that a compensable evaluation under Diagnostic Code 7806 is 
not warranted.  The medical treatment and examination 
evidence verifies the presence of a scar on the veteran's 
right shoulder, but does not document any of these symptoms.  
Although the veteran has said that he experiences itching 
with the scar on his right shoulder, he has not given any 
account of skin irritation that corresponds to the criteria 
for a compensable evaluation under this code.

Under Diagnostic Code 7804, a minimum evaluation of 10 
percent is assigned for scars that are tender and painful 
"on objective demonstration," see 38 C.F.R. § 4.119, 
Diagnostic Code 7804.  Under Diagnostic Code 7805, scars are 
to be rated on limitation of the part affected.  38 C.F.R. 
§ 4.119, Diagnostic Code 7805.  Here, there is no objective 
evidence that the veteran's right shoulder scar is tender and 
painful, but the veteran has asserted that it can become 
tender and painful, as well as itchy, under circumstances 
arising in the performance of his job.  He has offered a 
detailed explanation of how this problem arises in the course 
of his performing his job and how it burdens his performance 
of his job with discomfort.  

The veteran's account represents competent evidence of the 
disability, see 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(a)(2)), Bruce, and the 
Board finds it to be credible and persuasive.  Considering 
the medical evidence of a scar and the account of the veteran 
to the effect that performance of his job can cause the scar 
to flare up with symptoms, and noting both that the crux of 
the definition of disability is that it burdens the ability 
to perform one's job and that cognizable disability can arise 
during flare-ups, the Board finds that the veteran's right 
shoulder skin disability merits a 10 percent rating, but none 
higher, under Diagnostic Codes 7804 and 7805.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59; Schafrath; DeLuca.  Moreover, the 
Board finds that the degree of disability has not been 
greater at any time from the March 27, 1992 effective date of 
service connection.  Fenderson.

In determining this rating of 10 percent for the right 
shoulder scar, the Board notes that it is the equivalent of a 
skin condition involving itching on an exposed surface or 
extensive area under Diagnostic Code 7806.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7806.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, see Schafrath, 1 Vet. 
App. at 593, and has found in light of the evidence that none 
permits an evaluation of the veteran's right shoulder skin 
disability at any time from the effective date of service 
connection therefor that is greater than 10 percent.

Thus, an evaluation of 10 percent evaluation for residuals of 
excision of basal cell carcinoma of the right shoulder will 
be granted from March 27, 1992.


ORDER

An evaluation in excess of noncompensable from March 27, 1992 
for residuals of fractures of the 2nd, 3rd, and 4th 
metatarsals of the left foot is denied.

An evaluation in excess of noncompensable from March 27, 1992 
for residuals of fractures of the 2nd, 3rd, and 4th 
metatarsals of the right foot is denied.

A 10 percent evaluation for residuals of excision of basal 
cell carcinoma of the right shoulder is granted effective 
from March 27, 1992, subject to controlling regulations 
applicable to the payment of monetary benefits.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

